Order filed May 24, 2021




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00157-CR
                                     ____________

                    TYREN CHEDALE ALLEN, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 179th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1583342

                                     ORDER

      The clerk’s record was filed March 10, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the following documents:

(1) the letter filed in our court February 4, 2021, regarding the trial court’s entry of
an Amended Trial Court’s Certification of Defendant’s Right of Appeal;

(2) the Trial Court’s Certification of Defendant’s Right of Appeal signed February
4, 2021; and
(3) the Order Withdrawing Trial Courts [sic] Certification of Right to Appeal,
signed January 29, 2021.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before Jun 1, 2021, containing:

(1) the letter filed in our court February 4, 2021, regarding the trial court’s entry of an
Amended Trial Court’s Certification of Defendant’s Right of Appeal;

(2) the Trial Court’s Certification of Defendant’s Right of Appeal signed February 4,
2021; and

(3) the Order Withdrawing Trial Courts [sic] Certification of Right to Appeal, signed
January 29, 2021.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                    PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson